Citation Nr: 1601676	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-27 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for removal of gallbladder, to include as secondary to service-connected disability of distal esophagitis and gastroesophageal reflux disorder with hiatal hernia, status-post laparoscopic Nissen fundoplication with scar, and irritable bowel syndrome.

2.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to March 22, 2011, and in excess of 70 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to June 1998.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A September 2008 rating decision denied service connection for removal of gallbladder.  In October 2008, the Veteran submitted a statement that, in pertinent part, again asserted entitlement to service connection for a gallbladder disability and also claimed entitlement to service connection for PTSD.

Subsequently, in an October 2009 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating, effective October 20, 2008, the date of receipt of the PTSD claim.  The Veteran's claim of entitlement to service connection for a gallbladder disability remained denied.  See October 2009 Rating Decision.  

In a March 2012 rating decision, the RO increased the rating for PTSD from 50 to 70 percent, effective March 22, 2011.  Because that increase did not represent a complete grant of the benefits sought, the increased rating claim for PTSD remained appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  See also February 2014 Board Remand.  

In August 2013, the Veteran testified before the undersigned Acting Veterans Law Judge sitting at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the claims file.  

The appeal was previously before the Board in February 2014, at which time it was remanded for further development, including specifically for the provision of VA examinations addressing the issues of service connection for removal of the gallbladder, and higher ratings for his service-connected PTSD.  The Board also noted that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised by the record as part of the Veteran's increased rating claim; and thus requested an additional VA opinion addressing the issue of employability.  See February 2014 Board Remand.  Unfortunately, for the reasons stated below, yet another remand is warranted.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from again remanding, rather than immediately deciding, this claim, it is necessary to ensure the claim is fully developed and receives all due consideration.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

As noted, the Board remanded the claim in February 2014, primarily so that the Veteran could be afforded additional VA examinations concerning his claims.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  The AOJ undertook the requested additional development of these claims, and, pursuant to the Board's remand instructions, scheduled the Veteran for VA examinations concerning this claim in August 2015.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)  (2015).

A report dated August 3, 2013 reflects that the Veteran was a "NO-SHOW" for the examinations scheduled on that date.  The AOJ thus determined that he failed to appear for this scheduled VA examination, and that he failed to call either the VA Medical Center (VAMC) where it was to be held or the RO/AMC to cancel his examination or provide justifiable reason or explanation (i.e., the required good cause) for his failure to report.  See 38 C.F.R. § 3.655 (2015).  The AOJ consequently readjudicated the claims based on the existing evidence of record, and, in an August 2015 Supplemental Statement of the Case (SSOC), continued to deny entitlement to service connection for removal of gallbladder; entitlement to an initial disability rating for PTSD in excess of 50 percent prior to March 22, 2011, and to a rating in excess of 70 percent thereafter; and entitlement to a TDIU, specifically noting his failure to appear for the scheduled examinations.  See 38 C.F.R. § 3.655(b); see also Turk v. Peake, 21 Vet. App. 565 (2008). 

In this regard, the Board notes that until recently, the United States Court of Appeals for Veterans Claims (Court/CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran of a scheduled VA examination.  This presumption of administrative regularity could be rebutted by clear evidence to the contrary.  The Court also held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while this appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance in striking down the lower Court's application of the presumption of administrative regularity in a case in which notification of an upcoming VA examination was not explicitly of record.  Id.; but see Baxter v. Principi, 17 Vet. App. 407 (2004) (holding that that the Board need not examine whether the presumption of regularity has been rebutted unless and until the Veteran, at a minimum, alleges that he did not receive the document in question).

In the instant case, the record does not contain any letter or other document reflecting that the Veteran was properly notified of the scheduled examinations.  Rather, the only pertinent communication of record from VA to the Veteran during that time period is a notification letter to the Veteran concerning his TDIU claim and requesting additional private treatment records and information.  See May 2015 Notification Letter.  There is no subsequent communication of record indicating that the Veteran was notified that he was to be scheduled for VA examinations, and there is no indication that he was ever notified of the time and place of the examination.  The examination subsequently was scheduled for August 3, 2015, but never occurred because, as mentioned, he did not report for it. 

Thus, in light of the Federal Circuit Court's ruling in Kyhn and the absence of verification that the Veteran received proper notice of his scheduled VA examinations, additional examinations must be rescheduled and he must be provided the required notice of them.  Such examinations are particularly important because, as reflected in February 2014 remand, the previous VA examinations were not sufficient to allow the Board to decide this claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Veteran should also be provided another opportunity to identify any relevant private treatment records pertaining to the claims on appeal, and to furnish VA with the necessary authorization to request private treatment records on his behalf or to submit these records himself.  Additionally, any recent VA treatment records, dated since May 2013 should be obtained.

Finally, the issue of entitlement to TDIU is dependent on the outcome of these claims, as any potential grant of the remanded issues could result in a higher overall disability rating.  See 38 C.F.R. § 4.16(a) (2015); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, after the AOJ has completed the development requested herein, the issue of TDIU should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the claims file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since May 2013.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and likely etiology of his claimed disorder, status post gallbladder removal.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examination should include any necessary diagnostic testing or evaluation. All pertinent pathology and all identified conditions related to his gallbladder removal should be noted in the examination report.

As to each disorder identified on examination or diagnosed during the pendency of this claim as related to his claimed gallbladder disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current gallbladder condition had its clinical onset during the Veteran's active duty service or is otherwise causally or etiologically related to any in-service disease, event, or injury. 


Additionally, because the Veteran has also claimed service connection for removal of the gallbladder as secondary to his service-connected disability of distal esophagitis and gastroesophageal reflux disorder with hiatal hernia, status-post laparoscopic Nissen fundoplication with scar, and irritable bowel syndrome, also state whether it is at least as likely as not (50 percent or greater probability) that any current gallbladder-related pathology was either (a) caused by, or (b) aggravated his service-connected distal esophagitis and gastroesophageal reflux disorder with hiatal hernia, status-post laparoscopic Nissen fundoplication with scar, and irritable bowel syndrome.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions and taking into account the Veteran's reports and testimony concerning his history, any reported in-service injuries, exposures, or events, and his current symptomatology.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


4.  Schedule the Veteran for a VA mental health examination to determine the current extent and severity of his service-connected PTSD, preferably by a VA examiner who has not yet examined him.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All necessary tests and studies should be conducted.

The examiner must identify the symptoms and functional impairment associated with the Veteran's PTSD, and discuss the degree of occupational and social impairment caused by his symptoms, in accordance with the rating criteria specified in VA's General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; suspiciousness; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  In short, all clinical manifestations of the Veteran's service-connected PTSD should be reported in detail. 

Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose.


The psychiatrist or psychologist should specifically indicate whether the record reflects any change(s) in the severity of the Veteran's PTSD at any point(s) during the pendency of this appeal (i.e., since October 2008, when the Veteran filed his claim for service connection).  If so, the psychiatrist or psychologist is asked to note the approximate date(s) of any such change(s), as well as provide an assessment of the severity of the Veteran's PTSD at each date.

In addition, the VA examiner is asked to opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected disabilities (including his PTSD and disability of distal esophagitis and gastroesophageal reflux disorder with hiatal hernia, status-post laparoscopic Nissen fundoplication with scar, and irritable bowel syndrome) either alone or in the aggregate, would preclude him from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  The examiner is further advised that the claim must be considered in the context of the Veteran's individual circumstances, not whether an average person would be capable of obtaining or retaining substantially gainful employment.

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

** The examiner is further instructed that any opinion rendered must be reconciled with all pertinent evidence of record, to include the Veteran's hearing testimony concerning his inability to perform a sedentary job, and the August 2013 lay statement provided by his mother concerning his functional limitations.

A complete rationale should be provided for any opinion expressed and conclusion reached.

5.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal, including entitlement to a TDIU, based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




